     Case 1:17-cv-00104-MW-GRJ Document 120 Filed 02/08/21 Page 1 of 4



                     THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION
MARY F. AKRIDGE,                                 CASE NO.: 1:17-CV-104-MW-GRJ

      Plaintiff,
v.
SCHOOL BOARD OF ALACHUA COUNTY,
      Defendant.
                           /

        THE PARTIES’ TWENTY-NINTH JOINT STATUS REPORT

      In accordance with Doc. 18, the parties file this Twenty-Ninth Joint Status

Report and advise the Court of the following:

      (i)     Plaintiff’s previous counsel, Marie Mattox, Esq. and Lisa Truckenbrod,

              Esq., withdrew from representation of Plaintiff.

      (ii)    At a telephonic hearing with the parties on February 20, 2019, Plaintiff

              informed the Court that she would be proceeding with the case pro se.

      (iii)   Per the Second Amended Scheduling and Mediation Order dated

              February 28, 2019 (Doc. 53, ¶ 11), the parties have been relieved of

              their obligation to mediate.

      (iv)    The discovery deadline, per the Second Amended Scheduling and

              Mediation Order, was April 25, 2019 (Doc. 53, ¶ 2).

      (v)     Defendant filed a Motion for Summary Judgment (Doc. 56) with the

              Court on March 25, 2019. Pro Se Plaintiff filed a Response in
                                             1
Case 1:17-cv-00104-MW-GRJ Document 120 Filed 02/08/21 Page 2 of 4



       Opposition to Defendant’s Motion for Summary Judgment (Doc. 60)

       with the Court on May 6, 2019. Defendant filed a Motion to Strike

       Plaintiff’s Response in Opposition to Defendant’s Motion for Summary

       Judgment (Doc. 62) with the Court on May 23, 2019. This Court issued

       an Order Granting in Part and Denying in Part Defendant’s Motion for

       Summary Judgement (Doc. 65) on May 28, 2019.

(vi)   Plaintiff filed a Motion to Reconsider and to Alter Judgment (Doc. 67)

       with this Court on June 7, 2019. This Court issued an Order Denying

       Plaintiff’s Motion for Reconsideration (Doc. 68) on June 9, 2019.

(vii) Plaintiff filed a Second Motion to Reconsider and to Alter Judgment

       (Doc. 72) on July 29, 2019. Defendant filed a Response to Plaintiff’s

       Second Motion to Reconsider and to Alter Judgment (Doc. 76) on

       August 7, 2019, pursuant to this Court’s Order (Doc. 74). This Court

       issued an Order Denying Plaintiff’s Second Motion to Reconsider on

       August 13, 2019 (Doc. 81).

(viii) Defendant filed four Motions in Limine (Doc. 77, Doc. 78, Doc. 79,

       Doc. 80). This Court issued an Order on Defendant’s Motions in Limine

       granting in part and denying in part on October 2, 2019 (Doc. 84).

(ix)   Plaintiff filed a Motion for Leave to File Confidential Documents,

       which the Court granted on February 5, 2020. Thereafter, documents


                                    2
     Case 1:17-cv-00104-MW-GRJ Document 120 Filed 02/08/21 Page 3 of 4



             were filed under seal with the Court. In response, Defendant filed two

             Motions to Strike and a Motion for Sanctions. (Doc. 96-98). The Court

             issued an Order denying Defendant’s Motions to Strike and Sanctions

             on February 17, 2020 (Doc. 101).

      (x)    The parties met for the pre-trial conference between the parties on

             February 13, 2020, pursuant to the Second Order for Pretrial

             Conference (Doc. 87, ¶¶ I(B) and II).

      (xi)   Plaintiff filed a Motion to Reconsider and Grant Summary Judgment

             for Plaintiff, if Appropriate on February 27, 2020 (Doc. 102).

             Defendant filed a Response to Plaintiff’s Motion on March 9, 2020

             (Doc. 104). The Court issued an Order denying Plaintiff’s Motion to

             Reconsider and Grant Summary Judgment for Plaintiff if Appropriate

             on March 10, 2020 (Doc. 107).

      (xii) In light of COVID-19, on March 16, 2020, this Court issued an Order

             cancelling the jury trial scheduled for May 11, 2020 and pretrial

             conference scheduled for April 16, 2020 (Doc. 109). It is the parties’

             understanding that trial will be rescheduled expeditiously once the need

             for special measures has passed (Doc. 109).



Dated February 8, 2020.


                                         3
  Case 1:17-cv-00104-MW-GRJ Document 120 Filed 02/08/21 Page 4 of 4




MARY AKRIDGE, PRO SE                  DELL GRAHAM, P.A.
/s/ Mary Akridge                      /s/ Natasha S. Mickens
Mary Akridge                          David M. Delaney
605 SW Naha Street                    Florida Bar No.: 121060
Keystone Heights, FL 32656            david.delaney@dellgraham.com
mfakridg@bellsouth.net                Natasha S. Mickens
(352) 235-6234                        Florida Bar No.: 0112709
Pro Se Plaintiff                      natasha.mickens@dellgraham.com
                                      2631 NW 41st Street
                                      Building B
                                      Gainesville, FL 32606
                                      (352) 416-0066
                                      Secondary emails:
                                      elizabeth.whisler@dellgraham.com
                                      leann.campbell@dellgraham.com
                                      Attorneys for the School Board




                                  4
